1. Democratic Republic of Congo: the case of Floribert Chebeya Bahizire
The next item is the debate on the Democratic Republic of Congo: the case of Floribert Chebeya Bahizire.
author. - (FR) Mr President, on the eve of the celebrations marking the 50th anniversary of the independence of the Democratic Republic of Congo, we thought it was important for the European Parliament to give its opinion on the murder of Mr Chebeya Bahizire.
Mr Chebeya Bahizire was a human rights defender and the director of the NGO 'Voice of the Voiceless'. He was a famous Congolese activist. He was found dead in his car in a suburb of Kinshasa on 2 June this year, and his driver, Fidèle Bazana, has not been located or found since.
My questions are: why was he killed? Who killed him? I think that, as is emphasised in the resolution, an independent, credible, thorough and transparent committee of inquiry should be set up to establish the truth about the death of Mr Chebeya Bahizire and to shed light on the disappearance of his driver.
We are all aware that the general deterioration of the situation of human rights defenders in the Democratic Republic of Congo is particularly worrying. Cases involving many human rights defenders, including Pascal Kabungulu Kibembi in 2005, and several journalists, have still not been solved. Investigations led by the Congolese military authorities have been characterised by serious irregularities.
I therefore consider it essential to identify those responsible for these murders, to bring them to justice, in accordance with Congolese law and with international provisions on the protection of human rights, in order to put an end to the impunity. Punishing those responsible for murdering human rights defenders and journalists is an essential part of democracy. We said so again this morning, in Mrs Hautala's report. The resolution therefore calls on the European Union and on the Democratic Republic of Congo, as signatories to the Cotonou Agreement, which explicitly refers to respect for human rights, democracy and the rule of law, to pay particular attention to these matters when evaluating the Agreement.
I therefore think that Parliament should encourage the Congolese authorities to comply fully with the declaration on human rights defenders adopted by the United Nations General Assembly in 1998 and to implement the recommendations of the United Nations 2009 Universal Periodic Review, which are measures designed to protect the rights of human rights defenders. That is the message I will be taking to Kinshasa for the 30 June celebrations. I think it is important to inform people of this.
Yesterday, in this Chamber, we talked about the protection of human rights defenders around the world in a general way. Today, we are talking about the very specific case of Floribert Chebeya Bahizire, who died because he was a defender of human rights. All the indications are that he was killed precisely because of who he was and what he was doing. Those who were behind this murder certainly had some objectives of their own. We do not fully know what those objectives were, but there is one thing of which we are certain: those objectives were absolutely opposed to our objectives, by which I mean a consistent upholding of human rights. Human rights and those who defend them are opposed because their activity leads to increased social awareness, and citizens who know their rights are an enormous threat to the abuses of the authorities.
Congo is a large and important country. The murder of Floribert Chebeya Bahizire must be solved. The perpetrators must be lawfully punished, so the investigation must be independent, credible, scrupulous and thorough. This is what we insist on in our resolution.
Mr President, the murder of Floribert Chebeya Bahizire, executive director of the human rights organisation 'Voice of the Voiceless', when he had just been summoned by the police, and the disappearance of his driver, are unfortunately quite symbolic of the human rights situation in the Democratic Republic of Congo.
We might also wonder why Mr Chebeya's family is not even allowed to see his body. Mr Chebeya was known for his stance against the Congolese leaders. He regularly reported the dramatic developments in the situation in the Democratic Republic of Congo to NGOs and the media. It is no longer possible to keep track of the number of journalists and human rights activists who are threatened, arrested, tortured and murdered in that country.
Pascal Kabungulu, in 2005, Franck Ngycke, his wife Hélène Mpaka, and Serge Maheshe in 2007, and Didace Namujimbo in 2008, are just a few of the many victims. The icing on the cake, if I may describe it as such, was when the International Criminal Court issued a warrant for the arrest of Bosco Ntaganda, and the Congolese Government rewarded him with a promotion.
Meanwhile, the economic and social situation in the country continues to deteriorate. A climate of civil war prevails in one part of the country: massacres, mass rape and the recruitment of child soldiers are now, dare I say, part of the landscape.
Unless I am mistaken, Mr President, I have two minutes.
Excuse me, Mr President, but I have two minutes of speaking time ....
(The President cut off the speaker)
author. - (PL) Mr President, I speak as co-author of our joint motion for a resolution. In November, in only a few months' time, representatives of our Parliament will be in this very country - the Democratic Republic of Congo. It is there that the next session of the ACP-EU Joint Parliamentary Assembly is to be held. What are we to do? What should we do, when we are face-to-face with our hosts? We must not remain silent about this. This is extremely important. The defence of human rights must not be just a slogan, a motto or something which is very easy for politicians to say. It is a reality, and people pay for it with their lives, including in the country of which we are talking. The European Parliament must not only speak on this issue, it must thunder.
on behalf of the PPE Group. - (DE) Mr President, Floribert Chebeya Bahizire and his horrific fate is, unfortunately, not an isolated case. On the contrary, it is the tip of an iceberg, not only in the Democratic Republic of Congo, but in Africa as a whole.
Congo is a fascinating country. The waters there could make the whole continent fertile. Its raw materials could make the whole continent rich. Its energy resources could supply the whole continent and a reasonably functional rule of law would help the whole of Africa to establish a stable order.
Unfortunately, however, the opposite is happening. Congo is a huge hotbed of destabilisation, which is continually being exported to other countries, but which is then also brought into Congo from outside. As the EU, we therefore need to make Congo one of the focus points of our development policy, our policy for promoting the rule of law and our peace policy, as it is there that the fate of Africa will be decided. It is therefore right that our next big conference should take place there.
I too wish to condemn this heinous crime against one of the most respected Africans on account of his courageous struggle for democracy and respect for human rights. The name of the NGO which Floribert Chebeya Bahizire led aptly defines what he did: 'The Voice of the Voiceless'. Bahizire devoted his life to these people and, unfortunately, his death as well.
This man, who had been arrested and harassed down the years, including for stirring up trouble by denouncing corruption in the army, met with a bloody end. The barbaric nature of his murder speaks volumes for the state of human rights in Congo, a country which is seeing an upsurge in the incidence of acts of torture, maltreatment, arbitrary arrests, acts of social violence and other brutal actions.
This is why I believe that European Union diplomacy must urge the Congolese authorities to carry out an independent, credible and transparent inquiry, which will identify and bring to justice the culprits. The Congolese Government's first responsibility is to combat the culture of impunity which is conducive to human rights violations in a country where civil war is used as a justification for massacres, mass rape and other atrocities. In this situation, I think that the UN peacekeeping mission in Congo can play an effective role in monitoring the course of the inquiry.
I think that in situations where Africa asks for support, and African states want to start cooperation of one kind or another with the European Union, we try to support these ideas and help Africa. In situations such as the one we are dealing with now, where we are talking about a certain standard for human rights and a standard for explaining tragic situations such as the death of a human rights defender, we must be just as radical and just as determined.
I would like to stress just one thing: a crucial element in this matter is the part of the resolution which talks about setting up an independent, credible and thorough commission of inquiry which will explain this tragic murder.
Mr President, sadly the killing of Mr Bahizire 15 days ago is not an isolated tragedy. As the UN Special Rapporteur has said, this killing strongly suggests official responsibility. We notice that politically motivated killings are part of a growing trend of intimidation and harassment of human rights defenders, political opponents, victims and witnesses in the Democratic Republic of Congo during the past five years.
We express our deep sorrow and sympathy to the family of Mr Bahizire and we call on the Council and the Commission to put pressure on the authorities of the Democratic Republic of Congo to provide for normal conditions for human rights defenders and to bring those responsible to justice.
(FI) Mr President, I am pleased that we have been able to include the case of Mr Chebeya Bahizire in our plenary so promptly. I first want to express my condolences to the family of that brave man who risked his own life in the name of democracy and human rights. Mr Chebeya Bahizire frequently reported that he was being spied on and watched by the authorities. The international community, which admired his work, was nevertheless unable to protect him.
Similar murders are part of a growing trend in harassment and oppression targeted at human rights defenders, journalists and representatives of the political opposition in the Democratic Republic of Congo. Several reporters and human rights activists have been killed in the country over the last five years.
As our resolution points out, it is important that the authorities agree to the request made by Mr Chebeya Bahizire's family to have an autopsy carried out by completely independent experts. In addition, it is essential to appoint an independent and impartial committee to investigate Mr Chebeya Bahizire's death and the fate of his driver, who disappeared. Thirdly, let me stress that Congo must fight against corruption and bring the perpetrators of human rights crimes to justice, starting with the crimes that its own army and police forces are guilty of.
(RO) I would like to begin by expressing my condolences to the family of Floribert Chebeya Bahizire. The murder of this respected defender of human rights in the Democratic Republic of Congo is unacceptable and must, as my fellow Members have also said, be condemned.
I think that an independent, credible and transparent inquiry is required to clarify the circumstances in which this act took place. In this situation, I feel that the involvement of the UN would be useful because, as the UN Special Rapporteur on extrajudicial, summary or arbitrary executions emphasised, there are clues that 'suggest official responsibility in carrying out the murder'.
I also wish to mention that this murder highlights a worrying trend in the Democratic Republic of Congo during recent years because a number of human rights activists have been murdered there, including journalists. The authorities in the Democratic Republic of Congo must fight resolutely against the culture of impunity.
Mr President, I would like to thank the authors of this resolution. The murder of Floribert Chebeya Bahizire on 2 June has led to more than 50 organisations, and Ban Ki-moon himself, calling for an independent investigation. His work defending human rights led to threats to his life including repeated threats from the police, and it is my understanding that he was actually visiting an inspector at a police station on 1 June; we know that on 2 June his body was found.
I would like to seek reassurances that the Commission and the Council will press for an independent investigation, and also that his family will be kept safe. I think that this is a reminder to us all that we take many of our human rights for granted. He defended human rights and he defended them to his death. He needs our respect.
Mr President, this horrific case recalls the worst abuses that one of Africa's most noted kleptocrats, the late Mobuto Sese Seko of Zaire, a country that eventually became the DRC. The change of name has sadly not changed the political culture in this country.
Human rights defenders still face grave dangers in doing their job. Journalists are routinely threatened and sometimes killed. Indeed, the name of Floribert Chebeya Bahizire is the latest in a long line of courageous human rights defenders who paid the ultimate price for their convictions.
I sincerely hope that this case will result in a conviction of another kind, and that in the longer term the EU will redouble its efforts to strengthen civil society in the DRC. I am also convinced that the climate of political violence and impunity in the DRC - and in other parts of Africa sometimes - is linked to the control of resources, especially minerals. I have previously urged the Commission to consider extending the Kimberley Process of certification beyond diamonds - the blood diamond story, as it were - to other minerals. I believe this would be a significant step forward in helping to address the lawlessness that continues to claim the lives of brave men such as this man in particular.
Member of the Commission. - Mr President, the Commission learned about the death of Floribert Chebeya Bahizire with deep sadness. Floribert was one of the most well-known active and vocal human rights defenders in the DRC, leader of the organisation La Voix des Sans-Voix, with whom the Commission works regularly and which is one of the most respected human rights organisations in the DRC. The circumstances of his death strongly suggest that such a loss might indeed be a murder that could implicate DRC officials.
Accordingly, the death of Floribert gave rise to strong reactions not only in the DRC but also from the international community. The EU and a number of our Member States, but also the United Nations and the United States, have all expressed their concerns and urged a serious investigation in order to establish the facts and avoid impunity. The facts should be properly investigated and the perpetrators should be effectively prosecuted. President Kabila has already expressed his wish to clarify the events; some suspects from the national police forces have been arrested and the Head of the National Police has been suspended until further notice.
The DRC authorities have also accepted a Dutch offer of cooperation. A Dutch medical team examined Mr Chebeya and should be able in the coming weeks to provide further clarification of the circumstances of his death. The DRC's initial response does indeed indicate that the authorities understand the need to promote an impartial, credible and transparent investigation. The European Union, together with Member States with a presence in Kinshasa, will nevertheless follow up closely the developments on this issue with a view to encouraging the authorities to achieve rapid and concrete results.
On a more general note, the EU would welcome the DRC Government stepping up its efforts to fight against impunity and is ready to support such efforts by helping the DRC to uphold its human rights obligations and its commitment to the rule of law.
The debate is closed.
The vote will take place at the end of the debates.